


117 S2397 IS: Helping Students Successfully Overcome Adversity and Rise with Social Security Act
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2397
IN THE SENATE OF THE UNITED STATES

July 20, 2021
Mr. Van Hollen (for himself and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend title II of the Social Security Act to extend eligibility for child's benefits until age 26 for certain individuals who are at least half-time students at a post-secondary school, and for other purposes.


1.Short titleThis Act may be cited as the Helping Students Successfully Overcome Adversity and Rise with Social Security Act or the Helping Students SOAR with Social Security Act. 2.Extension of child’s benefit for certain students under age 26 (a)In generalSection 202(d)(1)(B) of the Social Security Act (42 U.S.C. 402(d)(1)(B)) is amended to read as follows:

(B)at the time such application was filed was unmarried and— (i)had not attained the age of 18,
(ii)was a full-time elementary or secondary school student and had not attained the age of 19, (iii)was a qualifying post-secondary school student and had not attained the age of 26, but only in the case of the child of an individual who— 
(I)is entitled to disability insurance benefits or was entitled to such benefits until the month the individual attained retirement age, (II)died a fully or currently insured individual, or
(III)is entitled to old-age insurance benefits, but only if the child is the child of the individual pursuant to clause (3) of section 216(e), or (iv)is under a disability (as defined in section 223(d)) which began before he attained the age of 22, and.
(b)Definition of qualifying post-Secondary school student
(1)In generalSection 202(d)(7) of such Act (42 U.S.C. 402(d)(7)(A)) is amended— (A)in subparagraph (A)—
(i)in the first sentence— (I)by inserting and a qualifying post-secondary school student is an individual who is in at least half-time attendance as a student at a post-secondary school or a comprehensive transition and postsecondary program before , as determined by the Commissioner of Social Security;
(II)by striking if he is paid by his employer and inserting or a qualifying post-secondary school student if the individual is paid by the individual's employer; (III)by striking at the request, or pursuant to a requirement, of his employer and inserting or a post-secondary school at the request of, or pursuant to a requirement of, the individual's employer; and
(IV)by inserting (unless the individual is employed by such employer under a registered apprenticeship program) before the period; and (ii)in the third sentence, by striking shall be deemed to be such a student and inserting , who is determined to be a student in at least half-time attendance at a post-secondary school, shall be deemed to be such a student; and
(B)in subparagraph (B)— (i)by inserting or a qualifying post-secondary school student before during any period;
(ii)by inserting or, in the case of a qualifying post-secondary school student, any period of nonattendance at a post-secondary school at which the individual has been in at least half-time attendance after full-time attendance; and (iii)by inserting or, in the case of a qualifying post-secondary school student, in at least half-time attendance at a post-secondary school before immediately following such period each place it appears.
(2)Transition from elementary or secondary schoolSection 202(d)(7)(B) of such Act (42 U.S.C. 402(d)(7)(B)) is amended by adding at the end the following sentence: An individual who has been in full-time attendance at an elementary or secondary school shall, during a succeeding period of nonattendance at such school, be deemed to be a qualifying post-secondary school student if (i) such period is 4 calendar months or less, and (ii) the individual shows to the satisfaction of the Commissioner that he intends to be in at least half-time attendance at a post-secondary school or a comprehensive transition and postsecondary program immediately following such period.. (c)Definitions of post-Secondary school, registered apprenticeship program, and comprehensive transition and postsecondary programSection 202(d)(7)(C) of such Act (42 U.S.C. 402(d)(7)(C)) is amended by adding at the end the following:

(iii)A post-secondary school is an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). (iv)A registered apprenticeship program is a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act).
(v)A comprehensive transition and postsecondary program is a program defined under paragraph (1) of section 760 of the Higher Education Opportunity Act of 2008 (20 U.S.C. 1140).. (d)Conforming amendments (1)Section 202(d)(1)(E) of such Act (42 U.S.C. 402(d)(1)(E)) is amended by inserting or (in the case of the child of an individual described in subparagraph (B)(iii)) a qualifying post-secondary school student after student.
(2)Section 202(d)(1)(F) of such Act (42 U.S.C. 402(d)(1)(F)) is amended by striking the earlier of— and all that follows through the age of 19, and inserting the following: the earlier of—
(i)the first month during no part of which the child is a full-time elementary or secondary school student or (in the case of the child of an individual described in subparagraph (B)(iii)) a qualifying post-secondary school student, (ii)the month in which the child attains the age of 19, but (in the case of the child of an individual described in subparagraph (B)(iii)) only if the child is not a qualifying post-secondary school student during any part of such month, or
(iii)the month in which the child attains the age of 26,. (3)Section 202(d)(1)(G) of such Act (42 U.S.C. 402(d)(1)(G)) is amended by striking (if later) and all that follows through the the age of 19, and inserting the following:
(if later) the earlier of— (ii)the first month during no part of which the child is a full-time elementary or secondary school student or (in the case of the child of an individual who is described in subparagraph (B)(iii)) a qualifying post-secondary school student,
(iii)the month in which the child attains the age of 19, but (in the case of the child of an individual who is described in subparagraph (B)(iii)) only if the child is not a qualifying post-secondary school student during any part of such month, or (iv)the month in which the child attains the age of 26,.
(4)Section 202(d)(6)(A) of such Act (42 U.S.C. 402(d)(6)(A)) is amended to read as follows:  (A) (i)is a full-time elementary or secondary school student and has not attained the age of 19,
(ii)in the case of the child of an individual who is described in paragraph (1)(B)(iii), is a qualifying post-secondary school student and has not attained the age of 26, or (iii)is under a disability (as defined in section 223(d)) and has not attained the age of 22, or.
(5)Section 202(d)(6)(D) of such Act (42 U.S.C. 402(d)(6)(D)) is amended to read as follows:  (D)the earlier of—
(i)the first month during no part of which the child is—  (I)under a disability (as so defined),
(II)a full-time elementary or secondary school student, or (III)in the case of the child of an individual who is described in paragraph (1)(B)(iii), a qualifying post-secondary school student,
(ii)the month in which the child attains the age of 19, but only if— (I)the child is not under a disability (as so defined) in such month,
(II)in the case of the child of an individual who is described in paragraph (1)(B)(iii), the child is not a qualifying post-secondary school student during any part of such month, or (iii)the month in which the child attains the age of 26, but only if the child is not under a disability (as so defined) in such month; or.
(6)Section 202(d)(6)(E) of such Act (42 U.S.C. 402(d)(6)(E)) is amended by striking (if later) and all that follows to the end and inserting the following: (if later) the earlier of—
(i)the first month during no part of which the child is a full-time elementary or secondary school student or (in the case of the child of an individual who is described in paragraph (1)(B)(iii)) a qualifying post-secondary school student, (ii)the month in which the child attains the age of 19, but (in the case of the child of an individual who is described in paragraph (1)(B)(iii)) only if the child is not a qualifying post-secondary school student during any part of such month, or
(iii)the month in which the child attains the age of 26.. (7)Section 202(d)(7)(D) of such Act (42 U.S.C. 402(d)(7)(D)) is amended—
(A)by striking A child who and inserting (i) A child who;  (B)by striking clause (i) of paragraph (1)(B) and inserting clause (ii) of paragraph (1)(B); and
(C)by adding at the end the following:  (ii)If the child of an individual who is described in paragraph (1)(B)(iii) attains age 26 at a time when the child is a qualifying post-secondary school student (as defined in subparagraph (A) of this paragraph and without application of subparagraph (B) of this paragraph) on the basis of the child's attendance at a post-secondary school or a comprehensive transition and postsecondary program (as such terms are defined in subparagraph (C)) but has not (at such time) completed the requirements for, or received, a diploma or equivalent certificate from such school or program shall be deemed (for purposes of determining whether the child's entitlement to benefits under this subsection has terminated under paragraph (1)(F) and for purposes of determining the child's initial entitlement to such benefits under clause (iii) of paragraph (1)(B)) not to have attained such age until the first day of the first month following the end of the quarter or semester in which the child is enrolled at such time (or, if the post-secondary school or comprehensive transition and postsecondary program (as so defined) in which the child is enrolled is not operated on a quarter or semester system, until the first day of the first month following the completion of the courses in which the child is so enrolled on the date the child attains age 26 or until the first day of the third month beginning after such time, whichever first occurs)..
(e)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act, and shall apply to applications for child's insurance benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.) filed on or after such date.  